                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

UNITED STATES OF AMERICA,                            )
                                                     )
                              Plaintiff,             )
                                                     )
                         v.                          )    Case No. 1:17-cr-00183-TWP-TAB
                                                     )
BUSTER HERNANDEZ                                     )
  a/k/a BRIAN KIL                                    )
  a/k/a BRIANNA KILLIAN                              )
  a/k/a BRIAN MIL                                    )
  a/k/a GREG MARTAIN                                 )
  a/k/a PURGE OF MAINE                               )
  a/k/a UYGT9@HUSHMAIL.COM                           )
  a/k/a JARE9302@HUSHMAIL.COM                        )
  a/k/a DTVX1@HUSHMAIL.COM                           )
  a/k/a LEAKED_HACKS1                                )
  a/k/a CLOSED DOOR                                  )
  a/k/a CLOSED COLOR                                 )
  a/k/a CLUTTER REMOVED                              )
  a/k/a COLOR RAIN                                   )
  a/k/a PLOT DRAW                                    )
  a/k/a INVIL CABLE,                                 )
                                                     )
                              Defendant.             )

                   ENTRY ON GOVERNMENT’S MOTION IN LIMINE

       This matter is before the Court on Plaintiff United States of America’s (“the Government”)

Second Notice of Intent to Use Uncharged Conduct Evidence as Direct Evidence and Evidence

Admissible Under F.R.E. 404 and Supplemental Second Notice (Filing No. 111; Filing No. 117).

Defendant Buster Hernandez (“Hernandez”) is set to be tried by a jury on February 10, 2020, on

eight counts of Sexual Exploitation of a Child, three counts of Coercion and Enticement of a Minor,

six counts of Distributing and Receiving Child Pornography, four counts of Threats to Use

Explosive Devices, one count of Threats and Extortion, ten counts of Threats to Kill, Kidnap, and

Injure, six counts of Witness Tampering, one count of Obstruction of Justice, and two counts of
Retaliating Against a Witness or Victim. The Government’s Motion provides notice of its intent

to use uncharged conduct as direct evidence and as evidence admissible under Federal Rule of

Evidence 404(b). For the following reasons, the Government’s Motion is granted.

                                   I.    LEGAL STANDARD

       “[J]udges have broad discretion in ruling on evidentiary questions during trial or before on

motions in limine.” Jenkins v. Chrysler Motors Corp., 316 F.3d 663, 664 (7th Cir. 2002). The

Court excludes evidence on a motion in limine only if the evidence clearly is not admissible for

any purpose. See Hawthorne Partners v. AT&T Technologies, Inc., 831 F. Supp. 1398, 1400 (N.D.

Ill. 1993). Unless evidence meets this exacting standard, evidentiary rulings must be deferred until

trial so questions of foundation, relevancy, and prejudice may be resolved in context. Id. at 1400–

01. Moreover, denial of a motion in limine does not necessarily mean that all evidence

contemplated by the motion is admissible; rather, it only means that, at the pretrial stage, the court

is unable to determine whether the evidence should be excluded. Id. at 1401.

                                        II.   DISCUSSION

       Federal Rule of Evidence 404(b)(1) states that “[e]vidence of other crimes, wrongs, or acts

is not admissible to prove the character of a person in order to show action in conformity

therewith.” F.R.E. 404(b)(1). Rule 404(b)(2) allows such evidence when it is used for another

purpose, such as proving motive, opportunity, intent, preparation, plan, knowledge, identity,

absence of mistake, or lack of accident. F.R.E. 404(b)(2). The Seventh Circuit has provided a

four-part test to be used in 404(b) determinations. Courts are to consider whether: (1) the evidence

is directed toward establishing a matter in issue other than the defendant’s propensity to commit

the crime charged; (2) the evidence shows that the other act is similar enough and close enough in

time to be relevant to the matter at issue; (3) the evidence is sufficient to support a jury finding




                                                  2
that the defendant committed the similar act; and (4) the probative value of the evidence is not

substantially outweighed by the danger of unfair prejudice. See United States v. Howard, 692 F.3d

697, 703 (7th Cir. 2012).

       In its Motion, the Government provides notice of its intent to use uncharged conduct as

direct evidence and as evidence admissible under Rule 404(b). Hernandez is charged with

exploiting, extorting, and coercing several female victims within the Southern District of Indiana

to produce child pornography. The Government seeks to offer “newly discovered” evidence that

Hernandez also exploited Victim 12 of Virginia, who was thirteen years old at the time of the

alleged exploitation.

       On January 25, 2020, while preparing for trial, agents with the Federal Bureau of

Investigation (FBI) were reviewing data from one of Hernandez’s cellular telephones that had been

recovered from his residence in California on August 3, 2017. While reviewing the data, the FBI

agents discovered seven images of child pornography of Victim 12. The Government contends

these images match the precise kinds of images that Hernandez obtained through coercion and

extortion from Victims 1–6 and 11. The Government promptly notified defense counsel of the

discovery of this new evidence, and defense counsel reviewed the evidence. That same day, facial

recognition technology identified Victim 12 as a real child living in Virginia who was born in

2001. The Government argues that the conduct relating to Victim 12 is direct evidence of the

charged offenses and “part and parcel” with the charged conduct. In the alternative, they contend

the evidence is allowed under Rule 404(b) because it is offered only to show identity and

admissible under Rule 414 because it is relevant and probative.

       Hernandez is charged with multiple counts of sexual exploitation of a child, coercion and

enticement, distribution and receipt of child pornography, and other charges alleging threatening




                                                3
communications. The Government has alleged that, over a period of years, Hernandez contacted

multiple people using social media and convinced them that he possessed sexually explicit

photographs of them. He then coerced the charged victims and other victims into producing

sexually explicit videos and images by threatening to disseminate the photographs and videos that

he claimed to already possess. Hernandez coerced his victims to engage in various forms of

sexually explicit conduct and to send him videos of this conduct. He gave explicit and detailed

instructions as to exactly what he wanted from his victims. Hernandez would give the victims a

time limit in which they had to comply with his orders or else the victims would face specific

consequences. Hernandez often referred to the victims as “slaves” and used other derogatory

language when communicating with the victims.

       The Government proffers as follows.

       Evidence of child pornography of Victim 12 was discovered in “cached” data from
       one of Hernandez’s cellular telephones that was recovered from his residence on
       August 3, 2017, the date of his arrest. Other data obtained from the phone will
       establish that the phone was used by Hernandez. This includes “selfie” photographs
       of Hernandez that were saved on the phone.

       During an earlier examination of the cellular phone, Government agents had
       recovered nude images of the singer Rihanna that Hernandez had downloaded and
       sent to Victim 3, explaining to Victim 3 that she looked like Rihanna. This forensic
       data from the phone connected Hernandez to Victim 3.

       After learning the identity of Victim 12, Government agents obtained an October
       2014 police report that recorded Victim 12’s mother reporting to police officers in
       Virginia that her daughter had shared nude photographs of herself via the online
       application KIK. Victim 12’s mother then received threatening messages from a
       Facebook account “Color Red,” demanding more nude images. Victim 12’s brother
       received similar threatening and demanding messages from Facebook account
       “Color Red,” but he did not believe the threats. In response, “Color Red” sent a
       nude image of Victim 12 to prove that he had the images. After Victim 12’s mother
       confronted her, Victim 12 acknowledged that she had sent nude images to several
       individuals via KIK, but she had been sextorted by “Color Red” to send more
       images. One of the KIK accounts to whom Victim 12 sent her nude images was
       “Jimmy.”




                                                4
       The Defendant’s name is Buster Jimmy Hernandez, and his KIK profile uses the
       handle “Jimmy.” Forensic data from the cell phone retrieved from Hernandez’s
       residence reveals “selfies” of Hernandez and KIK application data showing
       Hernandez’s face in the profile picture and his handle as “Jimmy.”

       The Government asserts that it has additional evidence to connect Hernandez to the “Color

Red” Facebook account, which was used to sextort Victim 3 during the same time period

Hernandez contacted Victim 12. Victim 3 received the nude images of Rihanna in November 2014

during the same time that Hernandez contacted Victim 12 via “Color Red,” and the Rihanna images

were recovered from the same cell phone seized from Hernandez’s residence.

       In addition, the Government alleges “Color Red” is connected via “cookie” data to Victim

4, and Victim 6 reported that she was first sextorted by “Color Red” in November 2014, the same

time period when Victim 12 reported the “Color Red” sextortion to police in Virginia. Victim 12

told law enforcement in 2014 that there was another young girl who attended her middle school

who was also receiving threats from “Color Red” via Facebook. Government agents have

identified this additional potential victim and are attempting to establish contact.

       The Government asserts that sometimes Hernandez tricked his victims into believing that

he possessed sexually explicit images of them while other times he actually possessed sexually

explicit images of the victims (such as with Victim 6 and now in the case of Victim 12). The

Government argues that the “Color Red” account, the KIK “Jimmy” handle, the types of images

he possessed of Victim 12, the methods he used to sextort Victim 12, and the forensic data

connecting the cell phone to Hernandez and Victim 3 is critical to establishing identity and modus

operandi in the Government’s case.

       The Government argues Hernandez’s conduct was patterned and continuous, all during the

same time period. Hernandez had bragged to his victims that he had done “this” to other victims

and had not been caught. The cell phone containing evidence of Victim 12 was used during the



                                                  5
same time period of the charged offenses, and evidence obtained from the phone is connected

directly to Victim 3, one of the charged victims. The Government believes Hernandez will argue

the Government was unable to recover images and videos of the charged victims, and that because

there is an absence of such images and videos, the Government has failed to meet its burden.

However, the fact that Hernandez possessed other images that matched his age and gender of

attraction of the victims in the charged offenses and that matched the types of images he obtained

from them via sextortion, makes it more likely than not that Hernandez is guilty of the charged

offenses. Thus, the Government argues, the evidence is relevant and admissible.

       The Government seeks admission of the uncharged conduct under Rule 404(b), arguing it

will not be offered as improper propensity evidence but rather to show identity and modus

operandi. The Government asserts that the commonalities between the charged conduct and the

uncharged conduct are substantial, and the proffered evidence regarding the victimization of

Victim 12 helps prove that the person who was identified by the NIT sent through Victim 2’s

account is the same person who victimized the other charged victims. Hernandez’s signature

language, methods of coercion, demand for specific images, incessant volume of communications,

and threats to harm others constitute a modus operandi.

       Responding to the Motion, Hernandez argues that this “eleventh hour” discovery of new

evidence should not be permitted. He asserts that character evidence is generally inadmissible

under Rule 404, and evidence of other crimes or wrongs is admissible only if it is logically relevant

to a proper purpose under Rule 404(b). Hernandez argues that, while identity or modus operandi

are proper purposes, the evidence the Government seeks to admit regarding Victim 12 is not

relevant and is not of a nature that would clearly distinguish Hernandez from other criminals

committing the same crime; thus, the evidence cannot support modus operandi. The threatening




                                                 6
communications and demands for specifically posed images from Victim 12 do not show identity

or modus operandi. Hernandez asserts that there has been no connection made between the “Color

Red” Facebook account and Hernandez, so that evidence cannot support an identity argument.

Hernandez further argues that the Government already intends to introduce evidence of uncharged

victims, and adding another uncharged victim is unnecessarily cumulative and prejudicial.

       The Government must prove the identity of the perpetrator. The Court agrees that

Hernandez’s conduct with uncharged Victim 12 is “part and parcel” with the criminal conduct with

which he is charged. Evidence is direct when it “tend[s] to prove the elements of the offense . . .

actually charged.” United States v. Vargas, 689 F.3d 867, 874 (7th Cir. 2012). Accordingly, the

Victim 12 evidence is admissible, direct evidence.

       However, even under Rule 404(b), the Court finds this evidence is admissible under the four

prong test. The evidence is directed toward establishing identity – a matter at issue other than

propensity. The central issue at trial will be identity, the evidence of uncharged conduct related to

Victim 12 is relevant and admissible as it tends to prove the identity of the perpetrator of the

charged offenses. In particular, the Government has proffered the “Victim 12 evidence” directed

toward establishing identity. This is particularly true of the “selfie” photographs, KIK application

data, and images of Victim 12, which were extracted from the cell phone seized from Hernandez’s

residence. In addition, the prior acts are similar enough and close enough in time to be relevant to

the matters at issue in this trial. The evidence is sufficient to support a jury possibly finding that

Hernandez committed the acts. As to the final prong, the Seventh Circuit has directed that district

courts must assess whether the probative value of the “other act” evidence is substantially

outweighed by the risk of unfair prejudice, and courts may exclude the evidence under Rule 403

if the risk of unfair prejudice is too great. United States v. Gomez, 763 F.3d 845, 856–60 (7th Cir.




                                                  7
2014).    The Court finds the probative value of the proffered evidence is not substantially

outweighed by the danger of unfair prejudice.

                                       III. CONCLUSION

         Outside the context of trial, the Court cannot conclude that the proffered evidence is

unfairly prejudicial as it appears the evidence will be very similar in nature to the evidence that

will be introduced concerning the charged conduct and will support the Government’s burden of

proving identity. For the reasons stated above, the Court GRANTS the Government’s Motion in

Limine (Filing No. 111; Filing No. 117) and will allow evidence to be introduced concerning

Victim 12. An order in limine is not a final, appealable order. If the parties believe that specific

evidence is inadmissible during the course of the trial, counsel may raise specific objections to that

evidence.

         SO ORDERED.

Date: 1/31/2020




DISTRIBUTION:

Mario Garcia
BRATTAIN MINNIX GARCIA
mario@bmgindy.com

Kristina M. Korobov
UNITED STATES ATTORNEY’S OFFICE
kristina.korobov@usdoj.gov

Tiffany Jacqueline Preston
UNITED STATES ATTORNEY’S OFFICE
tiffany.preston@usdoj.gov




                                                  8
